DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2021 was filed after the mailing date of the Notice of Allowance on 07/08/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 4-11, 13-15, 19, 22, 25-26, 36, and 40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
Claim 1 is drawn to a method for managing beams comprising steps of sending, by a terminal device, characteristic information of each beam in a first beam set to a first network device; receiving, by the terminal device, indication information sent by the first network device, wherein the indication information carries a beam ID of the target beam, a network device ID of a second network device and beam configuration information of  the target beam, wherein the beam configuration information is configured by the second network device and is sent to terminal device by the first network; and performing, by the terminal device, the beam management according to the indication 
Regarding claims 4-11 and 13-14:
Claims 4-11 and 13-14 are allowed as being dependent on claim 1.

	The prior art of record, also does not teach or suggest wherein the beam configuration information is configured by the second network device and is sent to terminal device by the first network as recited in claims 15, 22, and 36 for the same reason stated in claim 1 above.
Regarding claim 19:
Claim 19 is allowed as being dependent on claim 15.

Regarding claims 25-26:
Claims 25-26 are allowed as being dependent on claim 22.
Regarding claim 40:
Claim 40 is allowed as being dependent on claim 36.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JANICE N TIEU/Primary Examiner, Art Unit 2633